Citation Nr: 0009465	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, including headaches.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty for a total of one year, 
nine months, and fifteen days between June 1969 and November 
1975.

In March 1988, the Board of Veterans' Appeals (Board) 
disallowed a claim of service connection for residuals of 
head and neck injuries.  38 C.F.R. § 20.1100.  Thereafter, in 
May 1996, the RO denied an application to reopen that claim.  
38 U.S.C.A. § 5108.  The veteran appealed the RO's May 1996 
decision, and the Board, by a decision entered in August 
1998, likewise denied the application to reopen.  The Board 
concluded that the evidence received since the time of the 
March 1988 decision was not "new and material" because it 
did not "raise a reasonable possibility of . . . changing 
the prior outcome."

The veteran appealed the Board's August 1998 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In December 1998, the VA General Counsel 
filed an unopposed Motion to Remand and to Stay Proceedings 
(unopposed motion).  The General Counsel noted that, in 
September 1998, after the Board had issued its decision in 
the veteran's case, the United States Court of Appeals for 
the Federal Circuit overturned the test for "material" 
evidence formulated in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (the so-called "change in outcome" test).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The General 
Counsel further noted that the Federal Circuit had held that 
the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a) was controlling.  Because the Board had 
relied on the Colvin test when it considered the veteran's 
appeal in August 1998, the General Counsel requested that the 
Board's decision be vacated, and the matter remanded, so that 
the Board could consider and apply 38 C.F.R. § 3.156(a) and 
the Federal Circuit's holding in Hodge.  By an order dated in 
February 1999, the Court granted the unopposed motion, 
vacated the Board's August 1998 decision, and remand the 
matter to the Board.

In September 1999, the Board remanded the case to the RO.  In 
December 1999, following further development, the RO 
concluded that new and material evidence had not been 
received, as defined in 38 C.F.R. § 3.156(a).  The case was 
thereafter returned to the Board in March 2000.


REMAND

Normally, a VA claimant is allowed 60 days within which to 
respond to a supplemental statement of the case (SSOC).  
38 C.F.R. § 20.302(c) (1999).  However, an extension of this 
60-day period may be granted for good cause.  38 C.F.R. 
§ 20.303 (1999).  The request for such an extension must be 
in writing, and must be made prior to the expiration of the 
initial 60-day period.  Id.

In the present case, the record shows that a SSOC was mailed 
to the veteran on December 20, 1999.  Thereafter, on February 
18, 2000, the RO received a written statement from the 
veteran.  The statement consists of a pre-printed portion 
entitled, "WAIVER OF SIXTY (60) DAY PERIOD ON APPEAL TO 
BOARD OF VETERANS' APPEALS," and pre-printed text as 
follows:

	I have read the Supplemental Statement of the 
Case dated _____ .  As I have stated my case 
completely, I hereby[] waive the sixty (60) 
day period to submit additional information 
and request that my case be immediately 
forwarded to the Board of Veterans' Appeals 
for appellate review.

The veteran affixed his signature to a line below the pre-
printed text, and dated the document February 2, 2000.  
Beneath his signature, however, he added the following 
statement in his own handwriting:

	I could not find a doctor to state that I was 
injured overseas or that I have head and neck 
injuries because they do not know my case and 
my records state that I received head and 
neck injuries.  I want my case open [until] I 
can get some kind of proof somewhere.

(emphasis added).

Under the circumstances, the Board is concerned that the 
veteran intended his February 2000 statement, not as a waiver 
of the 60-day period for responding to the December 1999 
SSOC, but rather as a request for extension of time to file 
such a response, which response might include additional 
"proof."  His statement is, at the very least, ambiguous on 
this point.  Consequently, given this ambiguity, and because 
the RO is the entity charged with adjudicating requests for 
extension in the first instance, the Board will remand the 
matter for clarification and further action, as appropriate. 
38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran, 
through his attorney, and clarify 
whether the February 2000 statement was 
intended as a request for extension of 
time to respond to the December 1999 
SSOC, pursuant to 38 C.F.R. § 20.303.

	2.  If it is determined that the 
February 2000 statement was intended as 
a request for extension of time, the RO 
should take action to allow or deny the 
request.  If the extension is allowed, 
if additional evidence is received, and 
if any benefit sought remains denied, 
the RO should issue the veteran another 
SSOC.  If the extension is denied, and 
no additional evidence is received, the 
RO need not issue another SSOC.  
However, the RO should notify the 
veteran of its decision on any request 
for extension, and should inform him of 
his right to appeal the decision if he 
so desires.

After the RO has completed action on any request for 
extension, and the veteran and his attorney have been given 
an opportunity to respond to that action, and any SSOC, the 
claims folder should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


